Exhibit 10.1

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”), dated as of February 11, 2019
(the “Effective Date”), is by and among Bristow Group Inc., a Delaware
corporation (“Parent”), Bear Acquisition I, LLC, a Delaware limited liability
company and direct wholly owned subsidiary of Parent (the “Purchaser”), Columbia
Helicopters, Inc., an Oregon corporation (the “Company”), the persons listed on
Schedule 1 to the Stock Purchase Agreement (the “Shareholders”) and Nancy C.
Lematta, in her capacity as the Shareholder Representative (as defined in the
Stock Purchase Agreement).

WHEREAS, Parent, the Purchaser, the Company, the Shareholders and the
Shareholder Representative entered into the Stock Purchase Agreement, dated as
of November 9, 2018 (the “Stock Purchase Agreement”; capitalized terms used in
this Agreement and not defined in this Agreement have the meanings assigned to
such terms in the Stock Purchase Agreement);

WHEREAS, each Shareholder has irrevocably appointed Nancy C. Lematta as such
Shareholder’s true and lawful attorney-in-fact and agent, to act on behalf of
such Shareholder with respect to the Stock Purchase Agreement and the subject
matter of the Stock Purchase Agreement; and

WHEREAS, the parties desire to terminate the Stock Purchase Agreement by mutual
written consent, and to release each other from all claims, obligations and
liabilities arising out of, in connection with or relating to the Stock Purchase
Agreement, the Transaction Documents and any ancillary agreements, the
Transactions, or the transactions contemplated by the Transaction Documents and
any ancillary agreements, in each case, on the terms and subject to the
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, and intending to be legally bound, the
parties agree as follows:

1.    Termination. Pursuant to Section 12.1(a) thereof, the Stock Purchase
Agreement, including all schedules, appendices and exhibits thereto, and all
Transaction Documents, are terminated immediately effective upon the later of
the execution and delivery of this Agreement or the receipt by the Company of
the payment described in Section 2 below (the “Termination Time”) and without
any further action by any party and, notwithstanding anything to the contrary in
this Agreement, the Stock Purchase Agreement or the Transaction Documents, the
Stock Purchase Agreement and the Transaction Documents are terminated in their
entirety and shall be of no further force or effect whatsoever (the
“Termination”), provided that Section 10.2 of the Stock Purchase Agreement and
the Confidentiality Agreement shall survive the Termination according to their
respective terms.

2.    Fees. In connection with the Termination and in consideration of the
agreements made by the Company and the Shareholders, including the agreement to
terminate Section 12.3 of the Stock Purchase Agreement, Parent will pay to the
Company, no later than 3:00 p.m. EST on the Effective Date, $20,000,000 (the
“Payment”) by wire transfer to the account specified in attached Exhibit A. The
Payment includes reimbursement of expenses of the Company and the Shareholders
incurred in connection with the negotiation, execution and performance of the
Stock Purchase Agreement, and the matters set forth in Section 12.3(c) of the
Stock Purchase Agreement.



--------------------------------------------------------------------------------

3.    Mutual Release; Disclaimer of Liability. Each of Parent, Purchaser, and
the Company, on behalf of itself and each of its respective successors
Affiliates, divisions, assignees, employees, Agents, shareholders and advisors,
and the Shareholder Representative and each of the Shareholders, on behalf of
itself and each of their respective successors, Affiliates, heirs,
administrators, trustees, devisees, legatees, Agents and advisors (the
“Releasors”), does, to the fullest extent permitted by law, fully release,
forever discharge and covenant not to sue any other party, any of their
respective successors, Affiliates, divisions or assignees, and any of their
respective present or former employees, Agents, shareholders, financial
advisors, auditors, heirs, administrators, devisees or legatees (collectively,
the “Releasees”), from and with respect to any and all liability, claims,
rights, actions, causes of action, suits, liens, obligations, accounts, debts,
demands, agreements, promises, liabilities, controversies, costs, charges,
damages, expenses and fees (including attorney’s, financial advisor’s, lender’s
or other fees) (“Claims”), howsoever arising, whether based on any national,
federal, state or foreign law, principle of common law or right of action, known
or unknown, mature or unmatured, contingent or fixed, liquidated or
unliquidated, accrued or unaccrued, which Releasors, or any of them, ever had or
now have or can have or shall or may hereafter have (or which might be asserted
derivatively on their behalf) against the Releasees, or any of them, in
connection with, arising out of or related to the Stock Purchase Agreement or
any Transaction Document or the Transactions or the transactions contemplated by
the Transaction Documents or any ancillary agreement. The release contemplated
by this Section 3 is intended to be as broad as permitted by law and is intended
to, and does, extinguish all Claims of any kind whatsoever, whether in law or
equity or otherwise, that are based on or relate to facts or conditions or
actions (known or unknown) that have existed or occurred at any time prior to
the Termination Time. Each of the Releasors expressly waives to the fullest
extent permitted by law the provisions, rights, and benefits of California Civil
Code § 1542 (or any similar law), which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Nothing in this Section 3 shall apply to (a) any action by any party to enforce
the rights and obligations imposed pursuant to this Agreement, including
(without limitation) the obligations of Parent under Section 2 of this Agreement
or (b) any breach of the Confidentiality Agreement.

4.    Publicity. The parties mutually agree to issue a joint press release in
the form attached as Exhibit B to this Agreement regarding this Agreement and
the Termination.

5.    Confidentiality. The parties agree that the Confidentiality Agreement will
survive the Termination, and will remain in full force and effect in accordance
with its terms.

6.    Expenses. Except for the provisions of Section 16, all costs and expenses
(including all fees and expenses of counsel, accountants, investment bankers,
experts and consultants to a party to this Agreement and its affiliates)
incurred by a party or on its behalf in connection with or related to the
authorization, preparation, negotiation, execution and performance of the Stock
Purchase Agreement, the Transaction Documents or this Agreement and the
Transactions or the transactions contemplated by the Transaction Documents or
any ancillary agreement (“Expenses”) shall be paid by the party incurring such
Expenses. Each party to this Agreement shall indemnify the others against any
claims related to the foregoing.

 

-2-



--------------------------------------------------------------------------------

7.    Representations and Warranties. Each party represents and warrants to the
other that: (a) such party has all requisite power and authority to enter into
this Agreement and to take the actions contemplated by this Agreement; (b) the
execution and delivery of this Agreement and the actions contemplated by this
Agreement have been duly authorized by all necessary corporate or other action
on the part of such party, including any necessary approval of each of such
party’s relevant boards; and (c) this Agreement has been duly and validly
executed and delivered by such party and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms.

8.    Further Assurances. Each party shall, and shall cause its Affiliates to,
cooperate with each other in the taking of all actions necessary, proper or
advisable under this Agreement and applicable laws to effectuate the
Termination. Without limitation and to the extent necessary, the Company and
Parent will cooperate with each other to provide any required notice to any
Government Authorities and third parties of the termination of the Stock
Purchase Agreement and the Transactions.

9.    Third-Party Beneficiaries. Except for the provisions of Section 3 of this
Agreement, with respect to which each Releasee is an expressly intended third
party beneficiary, this Agreement is not intended to (and does not) confer on
any person other than the parties any rights or remedies or impose on any person
other than the parties any obligations.

10.    Entire Agreement. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all other agreements and understandings,
both written and oral, between the parties with respect to the subject matter of
this Agreement.

11.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflicting provision or rule (whether of the State of New York
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of New York to be applied. In furtherance of the foregoing, the
internal laws of the State of New York will control the interpretation and
construction of this Agreement, even if under New York’s choice of law or
conflict of law analysis, the substantive laws of another jurisdiction would
ordinarily apply.

12.    Forum Selection; Waiver of Jury Trial. ANY SUIT, ACTION, OR PROCEEDING
ARISING OUT OF, RELATING TO OR BASED ON THIS AGREEMENT WILL BE HEARD, TRIED,
AND/OR ARBITRATED IN NEW YORK, AND EACH PARTY SUBMITS AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK, NEW
YORK. EACH PARTY AGREES THAT IT IS SUBJECT TO PERSONAL JURISDICTION IN NEW YORK.
SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO A PARTY’S
ADDRESS AS SET FORTH IN THE STOCK PURCHASE AGREEMENT WILL BE EFFECTIVE SERVICE
OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.
THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN

 

-3-



--------------------------------------------------------------------------------

BROUGHT IN AN INCONVENIENT FORUM. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT ANY CONTROVERSY
THAT MAY ARISE OUT OF, RELATE TO OR BE BASED UPON THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES. ACCORDINGLY, EACH PARTY TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
RELATING TO OR BASED UPON THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT (a) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (b) IT HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) IT
MAKES THIS WAIVER VOLUNTARILY, AND (d) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.

13.    Counterparts. This Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

14.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other governmental
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in any manner materially adverse to any party to this
Agreement. Upon such a determination, the parties to this Agreement shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner.

15.    Confidential Information.

(a)    Promptly after the Effective Date, Parent will, or will direct its
third-party Agents to:

(i)    Remove from Parent’s website the presentation entitled “Columbia
Helicopters Business Review” ; and

(ii)    Direct its third-party Agents to terminate all third party access to any
data rooms that (x) are hosted or controlled by Parent or any of its Affiliates
or Agents, and (y) contain any confidential information of Columbia.

The parties specifically agree that monetary damages would be inadequate to
compensate the Company for breaches or threatened breaches of this
Section 15(a). Accordingly, and because of the potential for irreparable harm in
the event of such breaches, the Company may, in addition to its other remedies,
seek equitable or injunctive relief to address an actual or threatened breach of
this Section 15(a), without having to prove specific damages or post a bond or
other security.

 

-4-



--------------------------------------------------------------------------------

(b)    Promptly after the Effective Date, each of Parent and the Company will
comply with its obligations relating to the return or destruction of
confidential information of the other party pursuant to the Confidentiality
Agreement. This Agreement shall constitute the Company’s request that Parent
destroy or return to the Company all confidential information of the Company,
and Parent’s request that the Company destroy or return to Parent all
confidential information of Parent, in each case pursuant to the terms of the
Confidentiality Agreement.

16.    Attorney Fees. If a suit in any state or federal court, action,
arbitration, or other proceeding of any nature between or among the parties to
this Agreement is instituted in connection with any controversy, interpretation,
or enforcement of any rights under or related to this Agreement, the party
substantially prevailing will be entitled to recover its attorney, paralegal,
accountant, and expert fees, and all other reasonably necessary fees, costs, and
expenses actually incurred in connection with that proceeding as determined by
the court or arbitrator at trial or arbitration, or in any appeal or other
post-judgment proceeding, in addition to all other amounts provided by law. The
court or arbitrator(s) hearing the matter will determine which party is
substantially prevailing taking into account the number and importance of all
claims and defenses, the outcomes of those claims, and any offers of settlement
made by the parties.

[signature page follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by and
on behalf of each the undersigned as of the Effective Date.

 

BEAR ACQUISITION I, LLC By:  

/s/ Brian J. Allman

Name:   Brian J. Allman Title:   President BRISTOW GROUP INC. By:  

/s/ L. Don Miller

Name:   L. Don Miller Title:   Senior Vice President and Chief Financial Officer
COLUMBIA HELICOPTERS, INC. By:  

/s/ Steven E. Bandy

Name:   Steven E. Bandy Title:   President and Chief Executive Officer
SHAREHOLDER REPRESENTATIVE

/s/ Nancy C. Lematta

Nancy C. Lematta, Shareholder Representative SHAREHOLDERS

/s/ Marci Ann Walsh

Marci Ann Walsh

/s/ Wesley Bart Lematta

Wesley Bart Lematta

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

/s/ Jon A. Lazzaretti

Jon A. Lazzaretti LEMATTA FAMILY TRUST DATED NOVEMBER 18, 2010, AS AMENDED By:  

/s/ Nancy C. Lematta

Name:   Nancy C. Lematta, Trustee WESLEY G. LEMATTA RESIDUARY TRUST I DATED
DECEMBER 24, 2009 By:  

/s/ Nancy C. Lematta

Name:   Nancy C. Lematta, Trustee WESLEY G. LEMATTA RESIDUARY TRUST II DATED
DECEMBER 24, 2009 By:  

/s/ Nancy C. Lematta

Name:   Nancy C. Lematta, Trustee NANCY ELIZABETH LEMATTA TRUST DATED
DECEMBER 31, 1976 By:  

/s/ Nancy C. Lematta

Name:   Nancy C. Lematta, Trustee

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

LEMATTA 2012 IRREVOCABLE TRUST DATED DECEMBER 17, 2012 FBO NANCY ELIZABETH
LEMATTA By:  

/s/ Gregory A. Damico

Name:   Gregory A. Damico, Trustee By:  

/s/ Stanley Y. Wilson

Name:   Stanley Y. Wilson, Trustee

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

LEMATTA 2012 IRREVOCABLE TRUST DATED DECEMBER 17, 2012 FBO MARCI ANN WALSH By:  

/s/ Gregory A. Damico

Name:   Gregory A. Damico, Trustee By:  

/s/ Stanley Y. Wilson

Name:   Stanley Y. Wilson, Trustee LEMATTA 2012 IRREVOCABLE TRUST DATED
DECEMBER 17, 2012 FBO WESLEY BART LEMATTA By:  

/s/ Gregory A. Damico

Name:   Gregory A. Damico, Trustee By:  

/s/ Stanley Y. Wilson

Name:   Stanley Y. Wilson, Trustee SEPARATE SHARE OF MICHAEL A. FAHEY OF THE
FAHEY FAMILY 2016 TRUST U/A/D MARCH 3, 2016 By:  

/s/ Michael A. Fahey

Name:   Michael A. Fahey, Co-Trustee By:  

/s/ Penny L. Fahey

Name:   Penny L. Fahey, Co-Trustee

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Wire Transfer Information

[Redacted]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Press Release

(see attached)

 

Exhibit B



--------------------------------------------------------------------------------

LOGO [g670493g0212073158827.jpg]    LOGO [g670493g0212073158952.jpg]

Bristow and Columbia Helicopters Terminate Proposed Transaction

HOUSTON, TX – February 11, 2018 Bristow Group Inc. (NYSE: BRS) and Columbia
Helicopters, Inc. today announced that Bristow and Columbia have mutually agreed
to terminate Bristow’s agreement to acquire Columbia. In connection with the
termination, Bristow has paid $20 million to Columbia. Bristow, Columbia and
Columbia’s shareholders have agreed to release each other from all claims in
connection with the purchase agreement and the related transactions.

Thomas C. Knudson, the Chairman of the Board of Directors of Bristow, stated
“The decision to enter into a mutual termination of the purchase agreement was
based on a number of developments following the entry into the agreement, which
led both Bristow and Columbia to conclude that it was not possible to combine
the two companies at this time. We continue to value our relationship with
Columbia and look forward to having the opportunity to work together in the
future.” Steve Bandy, the President and Chief Executive Officer of Columbia,
stated “We continue to believe in the potential for collaboration between
Bristow and Columbia, and the companies are actively considering mutually
beneficial opportunities to work together.”

ABOUT BRISTOW GROUP INC.

Bristow Group Inc. is the leading global industrial aviation services provider
offering helicopter transportation, search and rescue (SAR) and aircraft support
services to government and civil organizations worldwide. Bristow has major
transportation operations in the North Sea, Nigeria and the U.S. Gulf of Mexico,
and in most of the other major offshore oil and gas producing regions of the
world, including Australia, Brazil, Canada, Russia and Trinidad. Bristow
provides SAR services to the private sector worldwide and to the public sector
for all of the U.K. on behalf of the Maritime and Coastguard Agency. For more
information, visit bristowgroup.com.



--------------------------------------------------------------------------------

ABOUT COLUMBIA HELICOPTERS, INC

Columbia Helicopters is the global leader in heavy-lift helicopter operations
and trusted expert in maintenance, repair and overhaul services. The company
owns, operates and maintains a fleet of Columbia Model 107-II Vertol, Columbia
Model 234 Chinook, and Columbia Model CH-47D Chinook helicopters. These aircraft
are operated around the world, providing passenger and cargo services to
customers and in various end-markets. In addition, Columbia Helicopters supports
commercial and government operators with a comprehensive range of responsive
life-cycle support and MRO services, from tip to tail, in the hangar or in the
field maintenance. Columbia Helicopters holds Type and Production Certificates
for the Columbia Model 234 Chinook and Columbia Model 107-II Vertol, and a
restricted category Type Certificate for the Columbia Model CH-47D Chinook.
Columbia Helicopters is a factory-authorized service center for the Honeywell
T55-714 and a NAVAIR-approved MRO facility. To learn more, visit
http://www.colheli.com/.

FORWARD-LOOKING STATEMENTS DISCLOSURE

Statements contained in this news release that state Bristow’s or management’s
intentions, hopes, beliefs, expectations or predictions of the future are
forward-looking statements. These forward-looking statements include statements
regarding potential for collaboration with Columbia, future opportunities,
market and industry conditions, and other statements identified by words such as
“will,” “expect,” “believe,” “anticipate,” “estimate,” “should,” “intend,”
“plan,” “potential,” “predict,” “project,” “aim,” “hope,” “predict,” and similar
words, phrases and expressions, although not all forward-looking statements
include such words, phrases or expressions. It is important to note that the
Company’s actual results could differ materially from those projected in such
forward-looking statements. Factors that could cause events or results to differ
materially from those anticipated include but are not limited to the following:
fluctuations in the demand for our services; fluctuations in worldwide prices of
and supply and demand for oil and natural gas; fluctuations in levels of oil and
natural gas production, exploration and development activities; the impact of
competition; actions by customers and suppliers; the risk of reductions in
spending on industrial aviation services by governmental agencies; changes in
tax and other laws and regulations; changes in foreign exchange rates and
controls; risks associated with international operations; operating risks
inherent in our business, including the possibility of declining safety
performance; general economic conditions including the capital and credit
markets; our inability to obtain financing on favorable terms, whether caused by
our financial position, lower debt credit ratings, unstable markets or
otherwise; our ability to pay, refinance or restructure our debt



--------------------------------------------------------------------------------

and aircraft lease commitments; the risk of grounding of segments of our fleet
for extended periods of time or indefinitely; our ability to re-deploy our
aircraft to regions with greater demand; our ability to acquire additional
aircraft and dispose of older aircraft through sales into the aftermarket; the
possibility that we do not achieve the anticipated benefit of our fleet
investment program; availability of employees; and political instability, war or
acts of terrorism in any of the countries where we operate. Additional
information concerning factors that could cause actual results to differ
materially from those in the forward-looking statements is contained from time
to time in the Company’s SEC filings, including but not limited to the Company’s
annual report on Form 10-K for the fiscal year ended March 31, 2018 and
quarterly report on Form 10-Q for the quarter ended September 30, 2018. Bristow
Group Inc. disclaims any intention or obligation to revise any forward-looking
statements, including financial estimates, whether as a result of new
information, future events or otherwise.

Investor Relations

Linda McNeill

Director, Investor Relations

+1 713.267.7622

Global Media Relations

Adam Morgan

Director, Global Communications

+1 281.253.9005